Citation Nr: 1425590	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-12 577	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 10 percent prior to July 14, 2010.

2.  Entitlement to an initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 20 percent from July 14, 2010.

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis.

4.  Entitlement to an evaluation for left shoulder subluxation with osteoarthritis, in excess of 10 percent prior to July 14, 2010.  

5.  Entitlement to an evaluation for left shoulder subluxation with osteoarthritis, in excess of 20 percent from July 14, 2010.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney



INTRODUCTION

The Veteran served on active duty from August 1985 to July 1991 and from January to October 1997.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from March 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In September 2011, the Board issued a decision that denied the claims of 1) entitlement to an initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 10 percent prior to July 14, 2010; 2) entitlement to an initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 20 percent from July 14, 2010; 3) entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis; 4) entitlement to an evaluation for left shoulder subluxation with osteoarthritis, in excess of 10 percent prior to July 14, 2010; and 5) entitlement to an evaluation for left shoulder subluxation with osteoarthritis, in excess of 20 percent from July 14, 2010. 


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the May 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the September 2011 Board decision that denied the claims of 1) entitlement to an initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 10 percent prior to July 14, 2010, 2) entitlement to an initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 20 percent from July 14, 2010, 3) entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis, 4) entitlement to an evaluation for left shoulder subluxation with osteoarthritis, in excess of 10 percent prior to July 14, 2010, and 5) entitlement to an evaluation for left shoulder subluxation with osteoarthritis, in excess of 20 percent from July 14, 2010, is vacated.  The remainder of the September 2011 Board decision remains undisturbed. 



	                        ____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals




